FILED IN
COURT OF CRIMINALAPPEALS

      January 30, 2015
                                        CASE NUMBER AP-77,038
   ABELACOSTA, CLERK                                                                      s<
                                TRIAL COURT CAUSE       NUMBER 2012-2331-C1

                   THE STATE OF TEXAS               *       IN THE DISTRICT COURT OF
                                                    *




                   vs.                              *       Mclennan county,    texas

                   US CARNELL petetan, jr.
                   AKA CARNELL PETETAN, JR.                 19TH JUDICIAL   DISTRICT



                              ADDITIONAL REQUEST FOR EXTENSION OF TIME
                                TO PREPARE AND FILE REPORTER'S RECORD


                         My name is Rachell D. Karr.        I am the Official Court

                   Reporter of the 19th Judicial          District Court of McLennan

                   County, Texas.     I am the court reporter who made the

                   record in the above-styled and numbered cause,             which was

                   tried before the Honorable Ralph T. Strother and a jury.

                         I would respectfully request an additional extension

                   of time from the Court for a period of 30 days from the

                    present due date of January 30, 2015, to March 2, 2015,

                   to complete the record.       I, unfortunately,

                    underestimated the time required to complete the record

                    in my prior request to the Court.

                         I am currently diligently working to complete the

                    capital murder record of approximately 7,000 pages.

                   Judge Ralph T. Strother, 19th District Court Judge, has

                    authorized a Deputy Reporter to take my place in the

                   courtroom to allow me uninterrupted time to complete the

                    record.    In addition,   there are voluminous exhibits
requiring extra time to copy,               scan,    and bookmark.

   I   work    full    time   in   the   19th    District    Court   and

routinely must prepare transcripts during my off hours

   I anticipate being able to file the record by

March 2, 2015,         as requested above.           I sincerely

appreciate your consideration.                   Thank you.


                 Respectfully,



                 /s/    Rachell     D.   Karr
                 Rachell      D.   Karr,   CSR
                 Official      Court Reporter




   This request was emailed and mailed via USPS for
filing with the Court of Criminal Appeals on
January 29, 2015.  A true and correct copy of the above
and foregoing document has been filed with the trial
court through the McLennan County District Clerk's
office; sent via email to Mr. Abel Reyna, McLennan
County District Attorney's Office, Counsel for The State
of Texas; and sent via email to Mr. Richard E. Wetzel,
Appellate Counsel for Defendant,                  on this the 29th day of
January,      2015.



                 Is/    Rachell     D.   Karr
                 Rachell D. Karr, CSR
                 Official Court Reporter
                 CSR Certification          Number    2020
                 Expiration Date:   12-31-16
                 19th District Court, McLennan County,                     Texas
                 501 Washington Avenue, Room 303
                 Waco, TX 76701   (254) 757-5081
                 Email:       rachell.karr@co.mclennan.tx.us